Citation Nr: 1743109	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran was on active duty in the United States Marine Corps from June 2005 to June 2009. 

This matter comes before the Board of Veterans' Appeals from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016. A transcript of the proceeding is of record.  


FINDING OF FACT

The weight of the evidence is against finding a nexus between the Veteran's current bilateral pes planus condition and service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral  pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified that he was a truck mechanic in the military and his job was to be on his feet every day and included climbing in and out of ten foot trucks. He also testified that in the Marines he was constantly running on an average of 15 miles a week. The Veteran testified that he noticed a problem with his feet about three months after being discharged. He would have pain and difficulty after recreational running. The Veteran contends that his pes planus was caused by his in-service occupation as a truck mechanic as well as in-service wear and tear on his feet. 

The Board notes, however, that the Veteran's service treatment records are silent for any complaints of foot pain.  His separation examination included a normal physical examination of the feet.  

In April 2009, the Veteran had a VA examination where the examination of the feet revealed no evidence of pes planus.  

In June 2010, the Veteran was diagnosed with foot pain that was likely pes planus. He was given a prosthetics consult for arch supports and recommended to have a podiatry consult. 

The Board notes that the Veteran has a current pes planus disability and element (1) is established. However, the Board notes that there is no injury or incurrence of pes planus documented in service. Moreover, the Veteran's own testimony establishes his foot pain as beginning three months after service. The medical evidence does not revela a diagnosis of pes planus until several years after service discharge. The Board also notes that there is no medical opinion or evidence to support the contention that the Veteran's current pes planus disability is related to service including the Veteran's extensive jogging in service as well as his work fixing trucks. Therefore, the weight of the evidence is against establishing a nexus between service and the Veteran's current foot pain associated with pes planus. 

The Board also notes that, while the Veteran did credibly experience symptoms within one year of discharge,  presumptive service connection for pes planus as a "chronic disease" is not applicable as it is not a chronic disease under § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

 II. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran has also been provided with a VA examination. 


ORDER

Entitlement to service connection for bilateral pes planus is denied. 



______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


